UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-143352 ATLANTIC GREEN POWER HOLDING COMPANY (Exact name of Registrant as specified in its charter) Delaware 20-8901634 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Bayport One, Suite 455, 8025 BlackHorse Pike West Atlantic City, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(609) 241-6027 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes xNo o Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of June 30, 2011, the aggregate market value of the Registrant’s common stock held by non-affiliates was approximately $37,488,858.For the purposes of this computation only, all executive officers, directors and beneficial owners of more than 10% of the outstanding shares of the Registrant’s common stock are assumed to be affiliates of the Registrant.The aggregate market value of the Registrant’s common stock was based on the price for such stock as quoted on the OTC Bulletin Board as of June 30, 2011.However, it should be noted that there has been very little trading in the Registrant’s common stock since inception, and therefore such price may not be an accurate representation of the value of our common stock. As of March 26, 2012, 43,527,248 shares of the Registrant’s common stock were outstanding. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this annual report on Form 10-K and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this annual report on Form 10-K. ATLANTIC GREEN POWER HOLDING COMPANY INDEX TO FORM 10-K PART I PAGE Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 8 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 12 Item 9B. Other Information 13 PART III Item 10. Directors, Executive Officers and Corporate Governance 13 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 19 PART IV Item 15. Exhibits and Financial Statement Schedules 19 Signatures 20 PART I Item 1.Business Background Atlantic Green Power Holding Company (the “Company”) was incorporated in the state of Delaware on October 31, 2006 under the name “Lodestar Mining, Incorporated.”From its inception until February 3, 2010, the Company was an exploration stage company with plans to search for mineral deposits or reserves. On January 29, 2010, the Company entered into an Agreement and Plan of Exchange with Atlantic Green Power Corporation, a New Jersey corporation (“Atlantic”), pursuant to which each issued and outstanding share of common stock of Atlantic was exchanged for one share of the Company’s common stock, par value $.000001 per share.The transaction described in the preceding sentence is hereafter referred to as the “Share Exchange.”As of February 3, 2010, the effective date of the Share Exchange, the Company acquired all of the issued and outstanding shares of common stock of Atlantic and thereafter changed its corporate name to “Atlantic Green Power Holding Company.”As a result of the Share Exchange, Atlantic became a wholly-owned subsidiary of the Company and the Company ceased its prior operations, the acquisition and exploration of mineral resources, to focus on Atlantic’s renewable energy business of locating and developing utility-scale solar energy generation projects in the Mid-Atlantic United States. On February 27, 2012, the Company entered into contracts to acquire several parcels of real property located in the state of Alabama (the “Land Purchase”) and entered into an assignment of mineral lease, pursuant to which it acquired certain rights under a mineral lease agreement to mine certain property in the state of Alabama.Upon the closing of the Land Purchase, the Company expects to change its business strategy to the exploration of mineral deposits and reserves located on these properties.In connection with this change in the direction of its business, the Company plans to change its name to “Southern USA Resources Inc.” Subject to the closing of the Land Purchase, and subject to the approval of a 1,000-to-1 reverse stock split (the “Reverse Stock Split”) by the Company’s stockholders, the Company will divest itself of Atlantic by distributing all of the issued and outstanding shares of Atlantic’s common stock to the holders of the issued and outstanding shares of the Company’s common stock (the “Distribution”).The Reverse Stock Split and the Distribution are described in greater detail under “Proposed Land Purchase, Reverse Stock Split and Distribution” below. Overview Atlantic’s business strategy is to develop utility-scale solar energy generation projects in the Mid-Atlantic United States.Atlantic currently leases approximately 700 acres in Upper Pittsgrove Township, New Jersey.The property is divided into two tracts – a 130-acre eastern site and a 520-acre western site – that are subject to two separate lease agreements.Atlantic received final site plan approval and a use variance from the Board of Upper Pittsgrove Township for Atlantic’s development of a solar farm on the 130-acre eastern site in July 2010.However, the Board denied preliminary site plan approval for the 520-acre western site.As a result, the Company has decided not to pursue the development of the 520-acre western site. -1- Atlantic’s primary business activities to date have focused on locating and acquiring rights to one or more suitable parcels of land for solar projects, including approximately 700 acres in Upper Pittsgrove Township, securing the necessary regulatory and land use approvals for the construction and operation of a solar farm on the two tracts of land comprising the Upper Pittsgrove Township property, and securing interconnection rights to the regional electrical grid.Atlantic’s application to PJM Interconnection, LLC (“PJM”), the regional transmission organization that operates the electrical grid serving states located in the Mid-Atlantic region and the District of Columbia, has been accepted, and PJM has assigned Atlantic six queue positions to connect to the grid.Atlantic assigned two of the six queue positions to two limited liability companies formed by Atlantic to develop solar energy projects located in southern New Jersey.Please see “Business – Interconnection to Distribution and Transmission Lines” and “Business – Additional Projects” below for more information. To date, Atlantic has not generated any revenue and has not commenced any revenue-generating activities. Background of Renewable Energy Industry Renewable energy is produced using resources that are naturally replenished, such as sunlight, wind, geothermal heat and tides.Technologies that produce energy from renewable sources are commonly referred to as “green” or “clean” as they produce few pollutants, if any, that negatively impact the environment.Comparatively, fossil fuels such as coal, natural gas and oil are exhaustible and release greenhouse gases such as carbon dioxide and other pollutants into the atmosphere during energy production.In addition, reliance on fossil fuels as a source of energy increases exposure to supply shortages and price volatility as many oil-producing countries are situated in unstable regions of the world, such as the Middle East.As a result, the development and implementation of renewable energy technologies has grown rapidly in the United States and abroad in the last several years.Certain European countries in particular have made significant progress toward relying on energy produced from renewable sources for a significant portion of their energy needs. Solar Energy.The conversion of solar energy from sunlight into electricity is referred to as the photovoltaic effect.Solar photovoltaic cells packaged together in weather-resistant solar panels absorb the energy from sunlight and convert the energy into direct current electricity, which is channeled through electrical contact points attached to the panels.An inverter connected to the solar panels converts the direct current electricity channeled from the solar panels into alternating current electricity, which then transfers to the local utility grid.Although the cost of solar panels has declined with recent advances in technology, the installation of solar panels nevertheless represents a significant cost associated with the generation and sale of solar energy.However, after installation, solar arrays (groups of interconnected solar panels) are typically inexpensive to maintain relative to other energy-producing technologies. Wind Energy.Wind turbines convert the kinetic energy of wind into electricity through the use of generators housed in the turbines.Electricity generated from the turbines is transferred through cables from each turbine to a collection point, where it is then transferred to a substation for voltage set-up and delivery into the electric utility transmission network.The success of a wind farm, or a group of wind turbines, depends on the profile of wind resources at the site of the farm. Electricity generated from solar panels and wind turbines can then be sold and transferred to local utility companies and other retail energy suppliers.See “Business – Interconnection to Distribution and Transmission Lines” below. Upper Pittsgrove Township Solar Farm Effective November 30, 2009, Atlantic entered into the a ground lease with Edward Stella, Jr., Vice President of Project Development and a director of the Company, for certain parcels of undeveloped land located in Upper Pittsgrove, New Jersey aggregating approximately 700 acres on a portion of which the Company intends to develop a solar farm.On August 6, 2010, Atlantic and Mr. Stella restructured the original lease into two separate lease agreements, each relating to one of the two tracts of property leased by Atlantic pursuant to the original lease: the East Tract Ground Lease Agreement relating to the 130-acre eastern tract, of which approximately 90 acres are suitable for development of a solar farm, and the West Tract Ground Lease Agreement relating to the 520-acre western tract.The lease, and each of the restructured leases, were negotiated between the parties at arm’s length and the amount of rent payable under each of the restructured leases is believed to be equal to fair market value.The restructured leases each provide for a term of twenty-five years with annual base rent phased-in as construction of the solar farm facilities progresses as provided in the restructured leases.Atlantic has the option to extend each of the restructured leases for four successive periods of five years each beyond the initial twenty-five year term. -2- In the event that Atlantic is not able to obtain all regulatory approvals necessary to begin construction of the solar farm on either tract before the expiration of the eighteen month approval period commencing on August 6, 2010, Atlantic shall have the option to terminate the restructured lease relating to that tract.In exchange for a fee, Atlantic shall have the right to extend the eighteen month approval period (1) for two additional consecutive periods of six months, and (2) after the expiration of both six month extension periods, for successive periods of three months.Upon Atlantic’s receipt of the requisite regulatory approvals for the construction and operation of the solar farm, Atlantic shall make an additional lump sum payment to Mr. Stella, which shall not off-set amounts otherwise owed in rent. Atlantic has been granted an option to purchase the two tracts at any time before the eighth anniversary of the original lease, subject to certain credits for amounts previously paid under the restructured leases.Atlantic also has been granted a right of first refusal with respect to the two tracts if Mr. Stella receives a bona fide offer to purchase either tract. Atlantic received final site plan approval and a use variance from the Board of Upper Pittsgrove Township for Atlantic’s development of a solar farm on the 130-acre eastern site in July 2010.However, the Board denied preliminary site plan approval for the 520-acre western site.As a result, the Company decided not to pursue the development of the 520-acre western site and will be terminating the West Ground Lease Agreement. Atlantic does not have the financial resources to construct the solar farm on the 130-acre eastern site.Consequently, it is currently looking to sell the project to a third party or partner with another energy supplier in order to jointly develop the project.No assurances can be given that the Company will be successful in these endeavors.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources.” Interconnection to Distribution and Transmission Lines The sale of electricity generated at a solar farm requires interconnection to the electric grid to transmit electricity to be sold to customers.The electric grid that serves New Jersey and several surrounding states is managed by PJM, a federally-regulated regional transmission organization.PJM is an independent organization of over five hundred power generators, transmission owners, electricity distributors, power marketers and large energy consumers that is responsible for independently managing the regional transmission system and wholesale electricity market.Electricity that is generated by a generating facility is transmitted to the PJM interconnection grid and is available for purchase by wholesale and retail entities that are licensed to transact on the PJM grid. -3- Connection of a solar farm site to the PJM electrical grid requires the completion of several studies of a proposed site.When PJM accepts an application for interconnection to the grid, PJM will assign the applicant one or more queue positions to connect to the grid.Each queue position is configured to accommodate a certain quantity of electrical energy generated by and transmitted to the electrical grid from a solar farm.PJM and the applicant then enter into a Feasibility Study Agreement, pursuant to which PJM determines the feasibility of connecting the proposed site to the electrical grid.PJM presents the conclusions of this study to the applicant in a Feasibility Study Report.PJM and the applicant next enter into a System Impact Study Agreement, pursuant to which PJM identifies any constraints on the connection of the site to the electrical grid, which are presented to the applicant in a System Impact Report.The last phase of the study process is the Facilities Study Agreement, pursuant to which PJM develops a Facilities Study Report that includes a conceptual engineering and design plan for the facilities (such as power lines) required to connect the site to the electrical grid via the local utility company electrical substations.Upon the completion of the Facilities Study Report, an applicant may enter into construction and service contracts and commence construction of the necessary facilities.Construction of the facilities is typically performed by the local utility company. Atlantic currently has six queue positions to connect to the PJM electrical grid, two of which have been assigned to limited liability companies owned by the Company and Invenergy Solar Development, LLC (“Invenergy”).See “Business – Additional Projects.”One of the six queue positions assigned to Atlantic relates to the planned solar farm on the 130-acre eastern site it leases in Upper Pittsgrove Township.This queue position is configured for an aggregate of 18 Mega Watts of electricity.Feasibility Studies, System Impact Studies and System Impact Reports have been completed for each of the six queue positions.Atlantic has entered into Facilities Study Agreements with PJM regarding its six queue positions, which are currently on-going. Atlantic is currently in the process of evaluating potential opportunities for the utilization of the queue positions it has been assigned, but which have not yet been linked to a project or property.See “Business –Additional Projects” below. Additional Projects In addition to utilizing certain of its PJM queue positions in connection with the planned development of a solar farm on the Upper Pittsgrove Township property, Atlantic will seek to utilize its contractual rights to its other PJM queue positions by identifying potential opportunities to develop solar projects on sites located in southern New Jersey.Atlantic will either acquire the rights to develop a site as a solar farm outright or enter into a joint venture with one or more strategic partners to develop a solar project.To facilitate its plan to utilize its queue positions to develop solar projects in southern New Jersey, Atlantic formed six limited liability company subsidiaries and assigned certain of its rights to the queue positions among several of these subsidiaries. On April 26, 2011 and July 22, 2011, Atlantic sold an eighty-five percent (85%) membership interest and an eighty percent (80%) membership interest, respectively, in two of the six limited liability companies to Invenergy in exchange for reimbursement of Atlantic’s project costs.Atlantic had assigned one of its six queue positions to each of the two limited liability companies, and Invenergy assigned the rights to several parcels of real property located in southern New Jersey to each of the limited liability companies.Atlantic will receive future consideration based on Atlantic and Invenergy’s joint development of an up to 18 Mega Watt solar project and an up to 10 Mega Watt solar project through each of the two limited liability companies, respectively. At this time, Atlantic cannot determine whether it will be able to successfully develop solar projects through each of the aforementioned limited liability companies with Invenergy, or secure any additional suitable sites for solar projects or enter into one or more joint ventures with strategic partner(s) for the development of solar projects.In the event that Atlantic enters into an additional joint venture with a strategic partner, no assurance can be given that the terms will be favorable to Atlantic and it is likely that Atlantic will receive a minority, non-controlling interest in the joint venture. -4- Government Regulation Atlantic will potentially be subject to government regulation at the federal, state and local levels. Under the Federal Power Act (the “FPA”), the Federal Energy Regulatory Commission (the “FERC”) has exclusive rate-making jurisdiction over wholesale sales of electricity and transmission in interstate commerce.The FPA subjects “public utilities” within the meaning of the act to, among other things, rate and corporate regulation by the FERC.In particular, sellers of electricity at wholesale in interstate commerce and transmitters of electricity in interstate commerce are regulated by the FERC with respect to: the review of the terms and conditions of wholesale electricity sales and transmission of electricity; the need to obtain advance approval of certain dispositions of public utility facilities, mergers, purchases of securities of other public utilities, acquisitions of existing generation facilities and changes in upstream ownership interests; the regulation of their borrowing and securities issuances and assumption of liabilities; and the review of interlocking directorates. To date, the Company, through the operation of Atlantic, has not made any sales of electricity, nor has it generated any electricity, and therefore the Company is not currently subject to the provisions of the FPA.In the event that the Company, through the operation of Atlantic, makes any wholesale sales or transmissions of electricity in interstate commerce, it will potentially be subject to the provisions of the FPA and the regulation of the FERC. The Public Utility Holding Company Act of 2005 (the “PUHCA”) provides, in relevant part, that any entity that owns, controls or holds power to vote 10% or more of the outstanding voting securities of a “public utility company” or a company that is a “holding company” of a public utility company or public utility holding company, is subject to certain regulations granting the FERC access to books and records and oversight over certain affiliate transactions. A “public utility company” is an “electric utility company” that owns or operates facilities used for the generation, transmission, or distribution of electric energy for sale.Certain exemptions are available for entities that are holding companies solely by virtue of their ownership of “qualifying facilities” under the Public Utility Regulatory Policies Act (the “PURPA”) and for exempt wholesale generators.It is expected that Atlantic will meet the definition of “public utility company,” and, as a result, the Company will be subject to the provisions of the PUHCA. Atlantic will be subject to regulation by the New Jersey Board of Public Utilities, which has historically had broad authority to regulate both the rates charged by and the financial activities of electric utilities that sell electricity at retail, and a number of other matters related to electric utilities.New Jersey state law may also impose certain regulatory and reporting requirements on owners and operators of generation facilities. In addition, Atlantic will be required to obtain approvals from the local zoning board or other land use board and other permits before the Company is permitted to construct solar farm facilities on any of its properties.Atlantic has received final site plan approval and a use variance from the Board of Upper Pittsgrove Township to construct a solar farm on the 130-acre eastern site of the property leased by Atlantic in Upper Pittsgrove Township, New Jersey. -5- Government Incentives Both federal and state governments have enacted measures to encourage the development and deployment of renewable energy technologies.Such measures include renewable portfolio standards, renewable energy certificates, production tax credits, investment tax credits and/or grants, if available, and accelerated tax depreciation. Renewable portfolio standards (“RPS”) are programs that require electric utilities and other retail energy suppliers to produce or purchase a certain percentage of their annual electricity consumption from renewable energy sources.New Jersey is among the states that have adopted RPS programs.The New Jersey RPS program provides that 22.5% of electricity supplied by electric power suppliers to retail customers must consist of electricity generated from renewable sources by 2021, and that 2.12% (or approximately 1,500 MW) must consist of electricity generated from solar energy. A renewable energy certificate (“REC”) is an intangible, tradable instrument that represents the attributes associated with one Mega Watt hour of energy produced from a renewable energy source.State governments, including New Jersey, use RECs to monitor compliance with RPS programs.Many RPS programs impose an “alternative compliance payment” upon energy suppliers that fail to meet renewable energy requirements under the program.Energy suppliers can purchase RECs as evidence of having purchased renewable energy to avoid alternative compliance payments.RECs effectively serve as a production subsidy for energy produced from renewable sources.The value of RECs differs state to state and such value is generally adversely impacted by increased supply of renewable energy.The value of RECs can also fluctuate with changes to RPS requirements. Solar renewable energy certificates (“SRECs”) represent the attributes associated with one Mega Watt hour of produced from a solar energy system.Certain states have RPS requirements with specific requirements for solar energy, pursuant to which energy suppliers or utilities must procure a certain percentage of electricity from qualified solar renewable energy resources.These energy suppliers and/or utilities can meet their solar RPS requirements by purchasing SRECs from homeowners and businesses that own solar systems and produce SRECs.Energy suppliers and utilities that fail to secure a sufficient number of SRECs in compliance with their RPS requirements are required to pay a fee, which is referred to as a Solar Alternative Compliance Payment (“SACP”).The amount of a state’s SACP effectively places a cap on the value of an SREC, as energy suppliers and utilities can opt to pay the SACP if the price of an SREC approaches or exceeds the amount of the SACP. Competition Large utility companies, which rely primarily on traditional, non-renewable energy sources such as coal, hydro natural gas and nuclear power, dominate the energy production industry in the United States.Electricity produced from renewable sources, including solar and wind energies, faces competition from these other traditional, non-renewable sources as the producers of electricity from renewable sources seek for their sources to be accepted as a viable, cost-effective alternative to traditional, non-renewable energy sources.It is expected that the primary competition for the renewable energy industry will continue to come from coal and other non-renewable energy sources. In addition to competition from non-renewable energy sources, the Atlantic will face competition from other renewable energy suppliers, including from those suppliers with operations located in New Jersey and in surrounding states.It is expected that competition within the renewable energy industry will intensify in the next several years as more companies enter the market and commence operations. -6- Suppliers Assuming Atlantic secures sufficient financing to construct a solar farm, Atlantic will rely on third party suppliers to supply solar panels and other equipment required to construct the infrastructure of the solar farm.Solar energy used to generate electricity is naturally-occurring, but availability will be subject to meteorological and atmospheric conditions. Distribution of Products It is anticipated that Atlantic will sell electricity generated from the Upper Pittsgrove Township solar farm and such other solar farms developed in the state of New Jersey to a public utility located in the state of New Jersey.Atlantic also plans to sell RECs to energy suppliers.However, a definitive plan of distribution has not been determined as of the date of this report. Employees As of March 26, 2012, the Company’s four executive officers, Robert Demos, Jr., President and Chief Executive Officer, R. Scott Byrne, Chief Operating Officer and Secretary, Frank D’Agostino, Jr., Chief Financial Officer and Director of Business Development, and Edward Stella, Jr., Vice President of Project Development, were the only employees of the Company.All of the Company’s employees are based at its corporate headquarters in West Atlantic City, New Jersey. Proposed Land Purchase, Reverse Stock Split and Distribution On February 27, 2012, the Company entered into a Southern Real Estate Sales Contract with John Hancock Life Insurance Company (U.S.A.) and a Real Estate Sales Contract with David E. Riley, pursuant to which the Company will acquire several parcels of real property located in the state of Alabama, and entered into an Assignment of Mineral Lease with Gerald Short, Carolyn Short and Charles H. Merchant, Sr., pursuant to which the Company acquired certain rights under a mineral lease agreement to mine certain property in the state of Alabama.Upon the closing of the Land Purchase, the Company expects to change its business strategy to the exploration for mineral deposits and reserves located on these properties.In connection with this change in the direction of its business, the Company plans to change its name to “Southern USA Resources Inc.” In connection with the anticipated closing of the Land Purchase and its plans to pursue the exploration for mineral deposits and reserves, the Company plans to make the Distribution, pursuant to which the Company will distribute all of the outstanding shares of Atlantic’s common stock to the Company’s stockholders.In order to accomplish the Distribution, the board of directors of the Company has approved a 1,000-to-1 Reverse Stock Split with respect to the Company’s outstanding shares of common stock, subject to approval by the Company’s stockholders.In the Reverse Stock Split, the Company’s stockholders will receive one share of the Company’s common stock for every 1,000 shares of common stock they hold, which will have the effect of reducing the number of outstanding shares of the Company’s common stock from 43,527,248 shares to approximately 43,527 shares.The Company will not issue any scrip or fractional shares of common stock in connection with the Reverse Stock Split.Rather, all fractional share interests resulting from the Reverse Stock Split will be rounded up to a whole share of common stock, and each stockholder who would otherwise be entitled to receive a fractional share of the Company’s common stock in the Reverse Stock Split will instead receive one whole share of common stock. -7- Following the Distribution, Atlantic will continue its current business of developing solar energy projects, and the Company will pursue its new business strategy of exploring for mineral deposits and reserves located on the properties it will acquire in the Land Purchase.From and after the date of the Distribution, Atlantic and the Company will conduct their respective businesses as separate, independent entities without affiliation with one another.Atlantic will be a privately held corporation, and the Company’s shares of common stock will continue to be quoted on the Over-the-Counter Bulletin Board.It is contemplated that the current directors and executive officers of the Company will resign their positions with the Company in connection with the closing of the Land Purchase.The current directors and executive officers of Atlantic will continue in their capacities as such from and after the closing of the Land Purchase. The board of directors of the Company will establish a record date for stockholders of the Company who are entitled to receive shares of Atlantic’s common stock in the Distribution upon the approval by the Company’s stockholders of the Reverse Stock Split and certain related transactions. Item 1A.Risk Factors The Company is a smaller reporting company and is therefore not required to provide this information. Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties The principal offices of the Company are located at Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey, where Atlantic leases approximately 1,488 square feet of commercial office space.In addition, Atlantic leases from Edward Stella, Jr., an executive officer and director of the Company, certain parcels of undeveloped land located in Upper Pittsgrove Township, New Jersey aggregating approximately 700 acres.Atlantic intends to develop, construct and operate a solar farm on a portion of the property with a strategic partner or sell its rights to the 130-acre eastern site to a third party.See “Business – Upper Pittsgrove Township Solar Farm” above for more information on the Upper Pittsgrove Township, New Jersey property. Item 3.Legal Proceedings None. Item 4.Mine Safety Disclosures Not applicable. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company’s common stock is listed for quotation on the OTC Bulletin Board under the symbol AGPH.Prior to the assignment of the current symbol on March 3, 2010, the Company’s common stock was listed for quotation under the symbol LDST.For the years ended December 31, 2011 and 2010, no active public trading market for shares of the common stock existed. -8- The NASDAQ OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any other national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or another national exchange would offer.The following table sets forth, for the periods indicated, the high and low sales prices for the Company’s common stock as reported on the NASDAQ OTC Bulletin Board: Year Ended December 31, 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2010 High Low First Quarter* $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ *The Company’s common stock was assigned its current symbol on March 3, 2010. As of March 26, 2012, there were 43,527,248 shares of the Company’s common stock outstanding and approximately 45 holders of the common stock.There has been very little trading in the Company’s common stock since inception, and therefore the prices set forth in the table above may not accurately represent the value of our common stock. The Company did not pay any dividends on shares of the common stock in the last two fiscal years, and the Company does not anticipate that it will pay any dividends in the foreseeable future. Item 6.Selected Financial Data The Company is a smaller reporting company and is therefore not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis is intended to provide information about the Company’s financial condition and results of operations for the years ended December 31, 2011 and 2010.The following information should be read together with the Company’s audited financial statements for the years ended December 31, 2011 and 2010 and related notes appearing elsewhere in this annual report on Form 10-K. Overview The Company was incorporated in the state of Delaware on October 31, 2006 under the name “Lodestar Mining, Incorporated.”From its inception until January 28, 2010, the Company was an exploration stage company with plans to search for mineral deposits or reserves. On February 3, 2010, the Company acquired all of the issued and outstanding shares of common stock of Atlantic pursuant to the Share Exchange, and Atlantic became a wholly-owned subsidiary of the Company.The Company issued an aggregate of 38,099,250 shares of common stock to the former shareholders of Atlantic, and the Company changed its corporate name to “Atlantic Green Power Holding Company.”As a result of the Share Exchange, the Company ceased its prior operations and commenced the operation of Atlantic as its sole line of business.Atlantic is a renewable energy company primarily focused on the location and development of utility-scale solar energy generation projects in the Mid-Atlantic United States, including the development of a utility-scale solar farm in Upper Pittsgrove Township, New Jersey and certain other solar energy project through limited liability companies held jointly with Invenergy. -9- Development Stage Company From inception until the Effective Date of the Share Exchange, the Company was an exploration stage company.Since February 4, 2010, the effective date of the Share Exchange, the Company is considered a development stage company in accordance with the guidance contained in the Accounting Standards Codification (“ASC”) Topic No. 915, “Development Stage Entities.”The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception have been considered as part of the Company’s development stage activities. Results of Operations For the years ended December 31, 2011 and 2010 Loss from Operations. For the year ended December 31, 2011, loss from operations was $1,208,594, as compared to loss from operations of $592,811 for the year ended December 31, 2010. The $615,783 increase in operating loss was primarily attributable to a compensation increase of $28,100 and aggregate expenses of $785,145 associated with the expense of project development costs and deposits that were previously capitalized on various projects, including the project development costs and deposits relating to a planned solar farm on the 422-acre western site of the property it leases in Upper Pittsgrove Township. The Company has decided not to pursue the development of a solar farm on the 422-acre western site of its Upper Pittsgrove Township property, and therefore concluded that it was necessary to expense the project development costs and deposits associated therewith as well as certain other related project development costs and deposits. The increase in compensation and project development costs was offset by a reduction in professional fees of $97,685 and a reduction in general and administrative expenses of $99,785 during the year ended December 31, 2011. Revenue. We had no revenuefor the years ended December 31, 2011 and 2010. Expenses. Total operating expenses for the year ended December 31, 2011 were $1,208,594, which consisted of $98,637 in professional fees, $207,505 in compensation and $117,307 in general and administrative expenses, as compared to total operating expenses of $592,811 for the year ended December 31, 2010, which consisted of $196,322 in professional fees and $396,489 in compensation and general and administrative expenses. In addition, the Company expensed project development costs and deposits in the amount of $785,145 relating to its planned solar farm on the 422-acre western site of the property it leases in Upper Pittsgrove Township and certain other projects during year ended December 31, 2011. Other Income (Expenses). Other income (expenses) decreased by $223,449 during the year ended December 31, 2011 as compared to the year ended December 31, 2010. The decrease was primarily attributable to interest expense associated with the amortization of debt discount on the Company’s convertible notes and promissory note. Interest expense decreased by approximately $1,144,600 for the year ended December 31, 2011. The decrease in interest expense was offset by a loss of $333,291on the change in fair value on the Company’s derivative liabilities during the year ended December 31, 2011, as compared to a gain of $582,778 during the year ended December 31, 2010. -10- Interest Income.The Company had interest income of $890 for the year ended December 31, 2011, as compared to interest income of $4,948 for the year ended December 31, 2010.The $4,058 decrease in interest income was primarily attributable to decreased deposits. Income Taxes. No income tax provision has been made for the years ended December 31, 2011and 2010. Net Loss from Operations Net loss for the year ended December 31, 2011 was $2,212,599 or loss per share of $0.05, as compared to net loss of $1,820,265 or loss per share of $0.04, for the comparable year ended December 31, 2010. Liquidity and Capital Resources On February 3, 2010, the Company consummated the Share Exchange with Atlantic. As a result of the Share Exchange, the Company changed its business focus from the acquisition and exploration of mineral resources to the location and development of utility-scale solar energy generation projects in the Mid-Atlantic United States, including the development of a utility-scale solar farm in Upper Pittsgrove Township, New Jersey. As of March 23, 2012, the Company’s cash position was approximately $2,700.The Company anticipates that its cash position is not sufficient to fund current operations through June 30, 2012. The Company has no lending relationships with commercial banks and is dependent upon the completion of one or more financings and/or strategic partnerships to fund its continuing operations and the development of solar projects. The Company estimates expenditures related to the development and construction of the solar farm on the 90-acre eastern site in Upper Pittsgrove Township, New Jersey will be in the range of $60 million, and, therefore, without any additional financing, the Company will not be able to commence construction of the solar farm on the eastern site. The Company is currently looking to sell the project to a third party or partner with another energy supplier in order to jointly develop the project. No assurance can be given that the Company will be successful in these endeavors. The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business for the foreseeable future. Since inception, the Company has not generated any revenue and accumulated operating losses aggregating to $4,086,774. In addition, the Company does not have sufficient working capital to meet current operating needs for the next twelve months as described above. All of these factors raise substantial doubt about the Company’s ability to continue as a going concern. The officers and directors of the Company have not, as of the date of this filing, loaned any funds to the Company. There are no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans. Item 7A.Quantitative and Qualitative Disclosures About Market Risk The Company is a smaller reporting company and is therefore not required to provide this information. -11- Item 8. Financial Statements and Supplementary Data The financial statements and supplementary data of the Company required by this item are submitted under a separate section of this report.Reference is made to the Index of Financial Statements contained on page F-1 herein. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable. Item 9A.Controls and Procedures As required by Rule 13a-15 under the Exchange Act, as of the end of the period covered by this annual report on Form 10-K, the Company carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of the Company’s management, including the Company’s President and Chief Executive Officer and its Chief Financial Officer and Director of Business Development, who concluded that the Company’s disclosure controls and procedures are not effective to provide reasonable assurance that(i) information required to be disclosed by the Company in reports filed or submitted under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure by the Company, and (ii) information required to be disclosed in reports that filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in the Company’s reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the Company’s reports filed under the Exchange Act is accumulated and communicated to management, including the Company’s President and Chief Executive Officer and Chief Financial Officer and Director of Business Development, to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The Company’s internal control system is a process designed to provide reasonable assurance to the Company’s management and board of directors regarding the preparation and fair presentation of published financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management, with the participation of the Company’s President and Chief Executive Officer and Chief Financial Officer and Director of Business Development, conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that our internal control over financial reporting was not effective as of December31, 2011.During the fourth quarter of the year ended December 31, 2011, Frank D’Agostino, Jr., the Company’s Chief Financial Officer and Director of Business Development, did not provide services as the Chief Financial Officer of the Company on a full-time basis, which management believes had a material effect on the Company’s internal control over financial reporting.As a result, management concluded that the Company’s internal control over financial reporting was not effective as of December 31, 2011.In this connection, the Company engaged the services of an outside consulting firm to assist the Company with the preparation of the Company’s consolidated financial statements for the year ended December 31, 2011. -12- Item 9B.Other Information Land Purchase On February 27, 2012, the Company entered into a Subscription Agreement (the “Subscription Agreement”) with certain accredited investors (the “Subscribers”), pursuant to which the Subscribers collectively loaned the amount of $60,000 to the Company, evidenced by promissory notes which mature on May 26, 2012 and accrue interest at a rate of six percent (6%) annually. Simultaneously with the closing of the transactions described in the Subscription Agreement and as contemplated by the Company and the Subscribers, the Company entered into (i) an Assignment of Mineral Lease with Gerald Short, Carolyn Short and Charles H. Merchant, Sr., (ii) a Southern Real Estate Sales Contract with John Hancock Life Insurance Company (U.S.A.) and (iii) a Real Estate Sales Contract with David E. Riley (the “Real Estate Contracts”), pursuant to which the Company will lease and acquire certain real property located in the state of Alabama.The Company applied the proceeds received from the Subscribers toward the required deposits or other payments under each of the Real Estate Contracts. -13- Item 10. Directors, Executive Officers and Corporate Governance Directors and Executive Officers Set forth below are the name, age and positions held with the Company of each person who served as a member of the Board of Directors or executive officer of the Company as of December 31, 2011.Each director serves as a director of the Company until the next annual meeting of stockholders of the Company and until his or her successor is duly elected and qualified.Each executive officer serves in his office(s) until such time as his successor is appointed by the Board of Directors. Name Age Position Robert Demos, Jr. 48 President, Chief Executive Officer and Director Frank D’Agostino, Jr. 54 Chief Financial Officer and Director of Business Development R. Scott Byrne 60 Chief Operating Officer, Secretary and Director Edward Stella, Jr. 62 Vice President of Project Development and Director There are no family relationships among the directors and executive officers of the Company.None of the directors of the Company are directors of any company with a class of securities registered pursuant to Section 12 of the Exchange Act or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940, as amended. Biographical Information Robert Demos, Jr. was appointed as a director of the Company and as President and Chief Executive Officer of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 20 years of experience in construction, land development and project management.He has also served as President of Shore Design and Development, LLC, a residential and commercial construction company in Atlantic County, New Jersey since 2006.Prior to his position at Shore Design and Development, Mr. Demos operated several automotive wholesale and retail dealerships. Frank D’Agostino, Jr. was appointed Chief Financial Officer of the Company on March 25, 2011 and Director of Business Development of the Company on February 5, 2010, the Effective Date of the Share Exchange.Mr. D’Agostino has served as Chief Operating Officer and Chief Financial Officer of Accurate Controls, a privately-held company that provides solutions in the industrial electrical field, from 2005 to the present.He previously served as Chief Executive Officer and Chief Financial Officer of All Current Electrical Sales, a privately-held manufacturer and seller of industrial electrical components which Mr. D’Agostino co-founded, from 1981 to 2008.Mr. D’Agostino has over 25 years of operational and financial experience in industrial electrical component manufacturing and distribution for standard, harsh and hazardous environments, and has extensive knowledge of electric utility substations, solar farms and industrial power applications. R. Scott Byrne was appointed as a director of the Company and as Chief Operating Officer, Secretary and Treasurer of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 30 years experience in land development, permitting and project finance.Mr. Byrne has served as director of Capital and Facility Development for Basic Chemical Solutions, L.L.C., global distributor and trader of commodity chemicals, for the last 16 years.Mr. Byrne previously served as President of Byrne Construction Group, Inc., a land development company. -14- Edward Stella, Jr. was appointed as a director of the Company and as Vice President of Project Development of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 30 years of experience in land development, land clearing and mulching.He is the President of Stella Contracting, Inc., one of the largest land-clearing companies operating on the East Coast, and the President of South Jersey Agricultural Products (SJAP), a company engaged in the sale of top soil and mulch which services such clients as Scott’s, Coastal Supply, Home Depot and Lowes.Mr. Stella has had the honor of being nominated by Ernst & Young LLP for Entrepreneur of the Year in 2000 in the greater Philadelphia area. Section 16(a) Beneficial Ownership Reporting Compliance The Company does not have any class of equity securities registered under Section 12 of the Exchange Act.Therefore, the executive officers, directors and 10% stockholders of the Company are not required to file reports under Section 16(a) of the Exchange Act. Code of Ethics The Company has adopted a Code of Ethics that applies to the Company’s executive officers.The Company will provide, without charge, a copy of the Code of Ethics to any person upon request, which should be directed to Stockholder Relations, Atlantic Green Power Holding Company, Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey 08232. Audit Committee The Company does not currently have a separately-designated audit committee of the board of directors.Rather, the entire board of directors performs the functions typically performed by an audit committee.No member of the current board of directors qualifies as an audit committee financial expert. Item 11.Executive Compensation The following table sets forth information concerning all compensation paid by the Company to its principal executive officer for services in all capacities to the Company for each of the years ended December 31, 2011 and 2010. No other executive officer of the Company received compensation in excess of $100,000 during 2011 or 2010. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total Robert Demos, Jr., President and Chief Executive Officer (1) 2011 2010 $ $ 156,000 (2) $ 155,394 -15- Mr. Demos was elected President and Chief Executive Officer of the Company as of February 3, 2010 in connection with the consummation of the Share Exchange.Mr. Demos was not an officer of the Company prior to his election as President and Chief Executive Officer on February 3, 2010. Reflects base salary paid to Mr. Demos for the period from February 3, 2010 to December 31, 2010. Represents premiums paid by the Company with respect to a health insurance policy under which Mr. Demos and members of his family are insured. Narrative Disclosure to Summary Compensation Table Robert Demos, Jr. received a base salary equal to $3,000 per week beginning on February 3, 2010 as compensation for his services as President and Chief Executive Officer.Except for premiums paid by the Company with respect to a health insurance policy under which he and members of his family are insured, Mr. Demos did not receive any other compensation or benefits from the Company during 2010. Equity Incentive Plan In February 2010, the Company’s stockholders approved the Atlantic Green Power Holding Company Equity Incentive Plan (the “Equity Incentive Plan”).The Equity Incentive Plan went into effect on February 3, 2010.Ten million (10,000,000) shares of the Company’s common stock were reserved for issuance under the Equity Incentive Plan.The Equity Incentive Plan is administered by the Board of Directors.Awards that may be granted under the Equity Incentive Plan include incentive stock options, nonqualified stock options, stock appreciation rights, restricted stock, deferred stock, and other stock based awards.The Company did not make any awards under the Equity Incentive Plan to its executive officers during 2010. Outstanding Equity Awards at Fiscal Year End The principal executive officers of the Company did not have any outstanding equity awards as of December 31, 2010. Employment Agreements The Company has not entered into an employment agreement with any of its executive officers. Director Compensation The Company did not pay any compensation to its directors for each of the year ended December 31, 2011. Risk Management The Company did not pay any compensation to its executive officers from January 1, 2010 through February 3, 2010, during which time the Company was an exploration stage company.Subsequent to February 3, 2010, the effective date of the Share Exchange, Robert Demos, Jr., President and Chief Executive Officer of the Company, received a fixed salary.No other officer received any compensation from the Company.As a result, the Company does not believe that its compensation policies and practices give rise to any risks that are reasonably likely to have a material adverse effect on the Company. -16- Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Security Ownership of Certain Beneficial Owners and Management The following table sets forth information regarding the number of shares of the Company’s common stock beneficially owned on March 26, 2012 by each person who is known by the Company to beneficially own 5% or more of the Company’s common stock, each of the Company’s directors and executive officers, and all of the Company’s directors and executive officers, as a group.Except as otherwise indicated, each stockholder set forth below maintains a business address at the Company’s headquarters at Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey, 08232. Name of Beneficial Owner No. of Shares (1) Percentage of Shares Outstanding Robert Demos, Jr. (2) (3) (4) % Edward Stella, Jr. (2) (5) % R. Scott Byrne (2) (6) % Frank D’Agostino, Jr. (7) (8) % Darin Myman (9) % All Directors and Executive Officers as a Group (4 Persons) (4) (8) % In accordance with Rule 13d-3 of the Exchange Act, a person is deemed to be the beneficial owner, for purposes of this table, of any shares of the Company’s common stock if he or she has voting or investment power with respect to such shares.This includes shares (a) subject to options exercisable within 60 days, and (b)(1) owned by a spouse, (2) owned by other immediate family members, or (3) held in trust or held in retirement accounts or funds for the benefit of the named individuals, over which shares the person named in the table may possess voting and/or investment power. Such person was elected to the board of directors of the Company on February 3, 2010, the Effective Date of the Share Exchange. Mr. Demos serves as the Chairman of the Board, President and Chief Executive Officer of the Company. Includes 200,000 shares held by Mr. Demos as custodian for his sons under the Uniform Transfers to Minors Act.Mr. Demos disclaims beneficial ownership of these shares. Mr. Stella serves as the Vice President of Project Development of the Company. Mr. Byrne serves as the Chief Operating Officer, Secretary and Treasurer of the Company. Mr. D’Agostino serves as the Chief Financial Officer and Director of Business Development of the Company. Includes 1,500,000 shares held by FJD Holdings, LLC, of which Mr. D’Agostino is a member.Mr. D’Agostino disclaims beneficial ownership of such shares except to the extent of his interest in FJD Holdings, LLC. Mr. Myman maintains a mailing address at 157 Broad Street, Suite 109, Red Bank, New Jersey 07701. -17- Securities Authorized for Issuance under Equity Compensation Plans The number of stock options outstanding under the Equity Incentive Plan, the weighted-average exercise price of the outstanding options, and the number of securities remaining available for issuance, as of December 31, 2011, were as follows: EQUITY COMPENSATION PLAN TABLE Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (1) $ Equity compensation plans not approved by security holders Total $ The Company does not currently have any equity compensation plans in effect other than the Equity Incentive Plan described above. Item 13.Certain Relationships and Related Transactions, and Director Independence Transactions with Related Parties Effective November 30, 2009, Atlantic entered into the Lease with Edward Stella, Jr., Vice President of Project Development and a director of the Company, for certain parcels of undeveloped land located in Upper Pittsgrove Township, New Jersey aggregating approximately 700 acres which the Company intends to develop a solar farm.On August 6, 2010, Atlantic and Mr. Stella restructured the lease into two separate lease agreements, each relating to one of the two tracts of property leased by Atlantic pursuant to the original lease: the East Tract Ground Lease Agreement relating to the 130-acre eastern tract, of which approximately 90 acres are suitable for development of a solar farm, and the West Tract Ground Lease Agreement relating to the 520-acre western tract, of which approximately 422 acres are suitable for development of a solar farm.The lease, and each of the restructured leases, were negotiated between the parties at arm’s length.The restructured leases each provide for a term of twenty-five years with annual base rent phased-in as construction of the solar farm facilities progresses as provided in the lease agreements.Atlantic has the option to extend each of the restructured leases for four successive periods of five years each beyond the initial twenty-five year term.See “Business – Upper Pittsgrove Township Solar Farm” above. -18- Director Independence For the year ended December 31, 2011, none of the directors qualified as an “independent director” under the NASDAQ Rules. Item 14.Principal Accounting Fees and Services Audit Fees The Company paid a total of $12,500 and $9,000 in 2011 and 2010, respectively, to Li & Company for audit services, which included work related to the annual audit and quarterly reviews rendered in 2011 and 2010, respectively. Audit-Related Fees The Company did not pay any audit related fees during 2011 and 2010. Tax Fees The Company did not pay any fees for income tax consultation, including income tax compliance, tax advice and tax planning, during 2011 and 2010. All Other Fees The Company did not pay any other fees for any other services during 2011 and 2010. Policy on Pre-Approval of Audit and Permissible Non-Audit Services The Board of Directors is responsible for appointing, setting compensation and overseeing the work of the independent registered public accounting firm.The Board approves, in advance, all audit and permissible non-audit services to be performed by the independent registered public accounting firm.Such approval process ensures that the independent registered public accounting firm does not provide any non-audit services to the Company that are prohibited by law or regulation. Item 15.Exhibits, Financial Statement Schedules (a)Exhibits Reference is made to the Index of Exhibits beginning on page E-1 herein. (b)Financial Statement Schedules Reference is made to the Index of Consolidated Financial Statements on page F-1 herein.No schedules are included with the consolidated financial statements because the required information is inapplicable or is presented in the consolidated financial statements or notes thereto. -19- SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLANTIC GREEN POWER HOLDING COMPANY Date:March 30, 2012 By: /s//s/ Robert Demos, Jr. Robert Demos, Jr. President and Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Robert Demos, Jr. his or her true and lawful attorney-in-fact and agent for him or her and in his or her name, place an stead, in any and all capacities, to sign any and all amendments to this Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed by the following persons in the capacities and on the dates stated. Signatures Title Date /s/ Robert Demos, Jr. President and Chief Executive Officer (Principal Executive Officer) and Director March 30, 2012 Robert Demos, Jr. /s/ Frank D’Agostino, Jr. Chief Financial Officer and Director of Business Development (Principal Financial Officer) March 30, 2012 Frank D’Agostino, Jr. /s/ R. Scott Byrne Chief Operating Officer, Secretary, and Director March 30, 2012 R. Scott Byrne /s/ Edward Stella, Jr. Vice President of Project Development and Director March 30, 2012 Edward Stella, Jr. -20- EXHIBIT INDEX Exhibit No. Description Agreement and Plan of Exchange by and among the Company, Atlantic Green Power Corporation and Ian McKinnon, dated January 29, 2010 (Incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed with the SEC on February 4, 2010). Stock Purchase Agreement by and between the Company and Ian McKinnon, dated January 29, 2010 (Incorporated by reference to Exhibit 2.2 to the Company’s Form 8-K filed with the SEC on February 4, 2010). Amended and Restated Certificate of Incorporation of the Company (Incorporated by reference to Exhibit 3.1 to the Company’s Form 8-K filed with the SEC on February 4, 2010). Amended and Restated By-laws of the Company (Incorporated by reference to Exhibit 3.2 to the Company’s Form 8-K filed with the SEC on February 4, 2010). Form of Convertible Promissory Note, dated October 12, 2010, issued to the following subscribers and in the following amounts:Alpha Capital Anstalt ($350,000); and Adventure Ventures LLC ($150,000) (Incorporated by reference to Exhibit 4.1 to the Company’s Form 8-K filed with the SEC on October 15, 2010). Promissory Note, dated February 4, 2011, issued by the Company to Whalehaven Capital Fund Limited in the principal amount of $250,000 (Incorporated by reference to Exhibit 4.1 to the Company’s Form 8-K filed with the SEC on February 8, 2011). Atlantic Green Power Holding Company Equity Incentive Plan (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on February 4, 2010). Ground Lease Agreement between Edward Stella, Jr. and Atlantic Green Power Corporation, effective November 30, 2009. East Tract Ground Lease Agreement between Edward J. Stella, Jr. and Atlantic Green Power Corporation dated August 6, 2010 (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on August 12, 2010). West Tract Ground Lease Agreement between Edward J. Stella, Jr. and Atlantic Green Power Corporation dated August 6, 2010 (Incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed with the SEC on August 12, 2010). Subscription Agreement, dated as of October 12, 2010, by and among the Company and Alpha Capital Anstalt and Adventure Ventures LLC (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on October 15, 2010). -21- Subscription Agreement, dated as of February 4, 2011, by and between the Company and Whalehaven Capital Fund Limited (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on February 8, 2011). Sale and Purchase Agreement, dated as of April 20, 2011, by and between Atlantic Green Power Corporation and Invenergy Solar Development LLC (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on May 2, 2011). Sale and Purchase Agreement, dated as of July 20, 2011, by and between Atlantic Green Power Corporation and Invenergy Solar Development LLC (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on July 28, 2011). Subscription Agreement, dated as of February 27, 2012, by and among the Company, Whalehaven Capital Fund, Ltd., Alpha Capital Anstalt, Adventure Ventures LLC, OJA, LLC and DPIT 5, LLC.Upon the request of the SEC, the Company agrees to furnish copies of each of the following schedules and exhibits:Schedule 4(a) – Subsidiaries; Schedule 4(d) – Capitalization and Additional Issuances; Schedule 4(l) – Defaults; Schedule 4(p) – No Undisclosed Events or Circumstances; Schedule 4(q) – Banking; Schedule 4(x) – Transfer Agent; Schedule 8(e) – Use of Proceeds; Exhibit A – Form of Convertible Note (included as Exhibit 4.1); Exhibit C – Form of Escrow Agreement. Southern Real Estate Sales Contract, dated as of February 27, 2012, by and between the Company and John Hancock Life Insurance Company (U.S.A.). Real Estate Sales Contract, dated as of February 27, 2012, by and between the Company and David E. Riley. Assignment of Mineral Lease, dated as of February 27, 2012, by and among the Company, Gerald Short, Carolyn Short and Charles H. Merchant, Sr. Code of Ethics of the Company (Incorporated by reference to Exhibit 14 to the Company’s Form 10-K filed with the SEC on March 31, 2010). Subsidiaries of the Company. Section 302 Certification of Principal Executive Officer. Section 302 Certification of Principal Financial Officer. Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350. Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document -22- Atlantic Green Power Holding Company (A Development Stage Company) December 31, 2011 and 2010 Index to the Consolidated Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at December 31, 2011 and 2010 F-3 Consolidated Statements of Operations for the Years then Ended, and for the Period from September 17, 2009 (inception) through December 31, 2011 F-4 Consolidated Statement of Stockholders’ Equity (Deficit) for the Period from September 17, 2009 (inception) through December 31, 2011 F-5 Consolidated Statements of Cash Flows for the Years then Ended, and for the Period from September 17, 2009 (inception) through December 31, 2011 F-6 Notes to the Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Atlantic Green Power Holding Company (A Development Stage Company) West Atlantic City, New Jersey We have audited the accompanying consolidated balance sheets of Atlantic Green Power Holding Company, a development stage company, (the “Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity(deficit) and cash flows for the years then ended, and for the period from September 17, 2009 (inception) through December 31, 2011.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010 and the results of its operations and its cash flows for the years then ended, and for the period from September 17, 2009 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company had a deficit accumulated during the development stage at December 31, 2011,and had a net loss and net cash used in operating activities for the year then ended. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li & Company, PC Li & Company, PC Skillman, New Jersey March 30, 2012 F-2 Atlantic Green Power Holding Company (A Development Stage Company) Consolidated Balance Sheets December 31, 2011 December 31, 2010 ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets Deposits Construction in progress - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilites Note payable Convertible notes payable, net of debt discount - Derivative liability - convertible notes payable - Derivative liability - warrants - Total Current Liabilities Convertible notes payable, net of debt discount - Derivative liability - convertible notes payable - Derivative liability - warrants - Total Liabilities STOCKHOLDERS' DEFICIT: Preferred stock at $0.000001 par value: 20,000,000 shares authorized; none issued or outstanding - - Common stock at $0.000001 par value: 1,000,000,000 shares authorized; 43,527,250 and 43,227,250 shares issued and outstanding, respectively 44 43 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-3 Atlantic Green Power Holding Company (A Development Stage Company) Consolidated Statements of Operations For the Period from For the Year For the Year September 17, 2009 Ended Ended (inception) through December 31, 2011 December 31, 2010 December 31, 2011 NET REVENUES $
